Exhibit 10.47

EXECUTION

AMENDMENT NUMBER TEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC and PENNYMAC
LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER TEN (this “Amendment Number Ten”) is made this 19th day of
April, 2013 among PENNYMAC CORP. and PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS
I, LLC (each, a “Seller” and jointly and severally, the “Seller” or “Sellers”),
PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the
Master Repurchase Agreement, dated as of December 9, 2010, among Sellers,
Servicer and Buyer, as such agreement may be amended from time to time (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to extend the Termination Date under the
Agreement and to provide for the payment of an additional commitment fee for
such period, as more specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of April 19, 2013 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a) Section 2 of the Agreement is hereby amended by adding the new definitions
of “2013 Commitment Fee” and “2013 Commitment Fee Installment Amount” in the
appropriate alphabetical order to read as follows:

“2013 Commitment Fee” shall have the meaning assigned to it in the Pricing Side
Letter.

“2013 Commitment Fee Installment Amount” shall have the meaning assigned to it
in the Pricing Side Letter.

(b) Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean June 25, 2013 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.



--------------------------------------------------------------------------------

(c) Section 4(c) of the Agreement is hereby amended by adding the following
language at the end of such section:

“In connection with the extension of the Termination Date from April 19, 2013 to
June 25, 2013, Sellers agree to pay to Buyer an additional commitment fee for
the period beginning on April 19, 2013 through June 25, 2013, equal to the 2013
Commitment Fee, such payment to be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to Buyer in two (2) equal
installments, each of which shall be equal to the 2013 Commitment Fee
Installment Amount. The first installment of the 2013 Commitment Fee shall be
payable on or prior to April 19, 2013 and the subsequent installment shall be
payable on or prior May 15, 2013. Buyer may, in its sole discretion, net any
installment of the 2013 Commitment Fee then due and payable from the proceeds of
any Purchase Price paid to any Seller. In the event that the Termination Date is
accelerated to a date which is prior to the payment in full of all installments
of the 2013 Commitment Fee, any unpaid installments of the 2013 Commitment Fee
shall be payable on the Termination Date. Each installment of the 2013
Commitment Fee is and shall be deemed to be fully earned and non-refundable as
of April 19, 2013.”

SECTION 2. Fees and Expenses. Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Ten (including all reasonable fees and out of pocket costs and expenses
of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

SECTION 3. Representations. Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Ten shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER TEN SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 5. Counterparts. This Amendment Number Ten may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Ten need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Ten to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

PENNYMAC CORP. (Seller) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer PENNYMAC MORTGAGE
INVESTMENT TRUST HOLDINGS I, LLC (Seller) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer PENNYMAC LOAN
SERVICES, LLC, (Servicer) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Vice President, Treasurer CITIBANK, N.A. (Buyer
and Agent, as applicable) By:  

/s/ Susan Mills

Name:   Susan Mills Title:   Vice President, Citibank, N.A.

 

Acknowledged: PENNYMAC MORTGAGE INVESTMENT TRUST By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer

Amendment Number Ten to Master Repurchase Agreement REIT